                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JIMMY ASHLEY                                                                          PLAINTIFF

v.                               Case No. 3:18-cv-00228 KGB

CITY OF JONESBORO, ARKANSAS                                                        DEFENDANT

                                              ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 10).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and except as set forth in the settlement agreement, each party will bear

its own costs and fees. The Court will retain jurisdiction for purposes of enforcing the settlement

agreement entered into between the parties.

       It is so ordered this 8th day of January 2020.


                                                        ________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
